cca_2019051716454532 id uilc number release date from sent friday date pm to cc bcc subject tribal social_security fairness act question greetings ---------- you have asked whether an indian tribe’s decision to enter into a 218a agreement and elect social_security coverage for its tribal council members or not enter such an agreement affects the classification of those workers for other purposes such as income_tax and retirement_plan purposes your question i apologize for the delay in responding to sec_3121 of the federal_insurance_contributions_act fica provides that the term wages means all remuneration for employment sec_3401 of the internal_revenue_code the code pertaining to income_tax_withholding provides a definition of wages similar to that for fica purposes sec_3121 of the fica provides that the term employment means any service of whatever nature performed by an employee unless otherwise excepted sec_3121 defines employee as including any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 further defines employee as including any individual who performs services that are included under an agreement entered into pursuant to sec_218 of the social_security act revrul_59_354 concludes that the services performed by indian tribal council members do not constitute employment and that the remuneration paid therefore does not constitute wages for fica or income_tax_withholding purposes the revenue_ruling does not address whether indian tribal council members are employees under the usual common_law rules indeed the assumption is that they are common_law employees because in the absence of employee status there would be no need for guidance clarifying that their services are excepted from employment and their remuneration does not constitute wages for fica and income_tax_withholding purposes moreover the service has concluded in informal advice that indian tribal council members are common_law employees for employment_tax purposes see eg cca199906001 wl see also cca wl it has been the service’s position that a taxpayer in his capacity as an elected tribal council member is a common_law_employee for federal employment_tax purposes to the extent other sections of the code utilize the same definition of common_law_employee tribal council members will be common_law employees for purposes of those code sections the tribal social_security fairness act publaw_115_243 the act was enacted on date the act added sec_218a to the social_security act u s c 418a sec_218a provides that t he commissioner of social_security shall at the request of any indian_tribe enter into an agreement with such indian_tribe for the purpose of extending the insurance system established by this title to services performed by individuals as members of such indian tribe’s tribal council the act also amended sec_3121 of the code adding a new subparagraph stating that the term employment does not include service performed by members of indian tribal councils as tribal council members in the employ of an indian_tribal_government except that this paragraph shall not apply in the case of service included under an agreement under sec_218a of the social_security act additionally the act amended sec_3121 to include within the definition of employee any individual who performs services that are included under an agreement entered into pursuant to sec_218a of the social_security act notably sec_2 of the act provides that n othing in this act or the amendments made by this act shall be construed to affect application of any federal_income_tax withholding requirements under the internal_revenue_code_of_1986 we conclude that the act does not affect an indian tribal council member’s status as an employee for any_tax purpose other than fica_taxes the act adds sec_3121 to provide that service performed by members of indian tribal councils in the employ of an indian_tribal_government is excepted from employment for fica purposes unless the service is included under a sec_218a agreement although services performed by tribal council members not covered under a sec_218a agreement are excepted from employment for fica purposes the tribal council members are presumably common_law employees for other purposes including for retirement_plan purposes similarly indian tribal council members who are covered under a sec_218a agreement are considered to be employees for fica purposes but their services may be excepted from employment for other purposes indeed revrul_59_354 continues as good authority for the proposition that services performed by such indian tribal council members are excepted from employment and remuneration for such services is excepted from wages for income_tax_withholding purposes irrespective of whether or not an indian_tribe has entered into a 218a agreement please do not hesitate to let me know if i can be of further assistance in this matter
